I .McDonald, j.
The appellate record indicates that the appellant timely filed an appeal in this matter on October 16, 2002. The briefing schedule in conformity with Rule 2-12.7 provided that appellant’s brief was due on January 21, 2003. Appellant filed a motion for extension of time to file her brief and was given until February 5, 2003, to do so. On that date, the appellant filed a second request for an extension of time to file her brief and was given until February 20, 2003, to do so. However, appellant failed to file her brief. On February 27, 2003, a letter was sent to appellant from the clerk of this court advising her that she had until March 29, 2003, to file her brief or her appeal would be dismissed.
Appellant suggests that she mailed her brief on March 28, 2003, but failed to include a copy of the judgment from the workers’ compensation judge. Uniform Rules-Courts of Appeal 2-12.4 requires that the judgment “shall be appended to the brief of the complaining litigant on appeal.” Upon learning of this, the judgment was sent. However, appellant does not dispute that the brief that included the attached judgment was filed three days late, or than an order of dismissal was issued on April 7, 2003.
Subsequent to this dismissal, plaintiff filed an application for rehearing and a motion to reinstate the appeal. The motion was granted by this court and the appeal was reinstated, for purposes of argument, on May 16, 2003. On May 30, 2003, defendant filed a motion to dismiss the appeal, contending that the matter had become final when appellant failed to file the brief and the order of dismissal issued. We agree.
Appellant has failed to meet any of the deadlines set by this court. The appeal is dismissed. Appellee’s timely filed answer is dismissed as moot. Costs are assessed against the appellant.
APPEAL DISMISSED.
KUHN, J., concurs & assigns reasons.